Exhibit 10.9
December 1, 2010
David Sakhai
32 Old Slip
New York, NY 10005
Dear Mr. Sakhai:
In consideration of your valuable service to FXCM Inc. and its subsidiaries
(collectively, the “Company Group”), FXCM Holdings, LLC (the “Company”) desires
to offer you protection against the termination of your employment with the
Company Group on the terms and conditions set forth in this letter agreement
(the “Letter Agreement”).
Accordingly, subject to your continued employment with the Company Group, you
and the Company hereby agree as follows:
     1. Rights on Termination of Employment.
          (a) If your employment is terminated (x) by any entity that is a
member of the Company Group without Cause (as defined below) (other than due to
death or disability) or (y) by you for Good Reason (as defined below), in each
case, subject to (A) your execution, delivery and non-revocation of a general
release of claims against the Company and its affiliates in a form reasonably
acceptable to the Company (the “Release”) within forty-five (45) days following
the termination date and (B) your compliance with the restrictive covenants set
forth in that certain Confidentiality and Restrictive Covenant Agreement, dated
January 17, 2008, by and between the Company and you (the “Restrictive Covenant
Agreement”) (clauses (A) and (B), collectively, the “Conditions”), you shall be
entitled to receive an aggregate amount (such aggregate amount, the “Severance
Payment”) equal to two (2) times your base salary as in effect on the
termination date, which amount shall be payable by the Company in equal monthly
installments over a twenty-four (24) month period commencing on the Payment
Commencement Date (as defined below) (assuming you have not revoked the Release
prior to such date). The Company will commence paying the Severance Payment on
the 60th day following your termination of employment (such date, the “Payment
Commencement Date”) (with payments in arrears from the termination date).
          (b) In addition to the Severance Payment and subject to the
Conditions, if your employment is terminated (x) by any entity that is a member
of the Company Group without Cause (other than due to death or disability) or
(y) by you for Good Reason, in each case, (1) you and your spouse and eligible
dependents, to the extent applicable (to the extent covered immediately prior to
such termination) will continue to be eligible to participate in the Company
Group’s medical plan(s) for which you were eligible immediately prior to the
termination date for an eighteen (18) month period following the termination
date (such period, the “Continuation Coverage Period”) and (2) following the
Continuation Coverage Period, for a period of six (6) months immediately
thereafter, you will be entitled to receive, on the first business day of each

- 1 -



--------------------------------------------------------------------------------



 



month, an amount equal to the premium subsidy the Company Group would have
otherwise paid on your behalf for medical coverage if you had been actively
employed during such six (6) month period. The COBRA health care continuation
coverage period under Section 4980B of the Code, or any replacement or successor
provision of United States tax law, will run concurrently with the Continuation
Coverage Period.
          (c) In the event of a breach of the restrictive covenants set forth in
the Restrictive Covenant Agreement, (x) as provided for above, the Company will
be immediately relieved of its obligation to provide the payments and benefits
set forth in clauses (a) and (b) above and (y) you will be required to promptly
pay the Company a lump sum amount equal to the sum of all payments previously
made to you hereunder. Your forfeiture of the payments and benefits hereunder
will not be deemed to be a waiver of any right or any other remedy that the
Company Group may have at law or in equity, or pursuant to this Letter Agreement
or the Restrictive Covenant Agreement, to enforce the provisions of this Letter
Agreement or the Restrictive Covenant Agreement.
          (d) For purposes of this Letter Agreement, “Cause” shall exist if any
entity that is a member of the Company Group determines that any one or more of
the following events has occurred while employed by the Company Group: (i) your
engagement in misconduct which is materially injurious to the Company or any of
its subsidiaries, (ii) your continued failure to substantially perform your
duties to any entity that is a member of the Company Group, (iii) your repeated
dishonesty in the performance of your duties to any entity that is a member of
the Company Group, (iv) your commission of an act or acts constituting any
(x) fraud against, or misappropriation or embezzlement from the Company or any
of its affiliates, (y) crime involving moral turpitude, or (z) offense that
could result in a jail sentence of at least 30 days, (v) your engagement in
conduct or activities that materially violate any applicable governmental or
quasi-governmental regulation involving securities, (vi) the violation by you of
a written company policy regarding employment, including substance abuse, sexual
harassment or discrimination, or the Company’s insider trading policy, or
(vii) the material breach by you of any of the provisions of any agreement
between you, on the one hand, and any entity that is a member of the Company
Group, on the other hand. The determination of the existence of Cause shall be
made by the applicable entity that is a member of the Company Group in good
faith, which determination shall be conclusive for purposes of this Letter
Agreement.
          (e) For purposes of this Letter Agreement, “Good Reason” shall mean,
without your consent, a change by the applicable entity that is a member of the
Company Group in your duties and responsibilities which is materially
inconsistent with your position at the applicable entity that is a member of the
Company Group, or a material reduction in your annual base salary (excluding any
reduction in your salary that is part of a plan to reduce salaries of comparably
situated employees of any entity that is a member of the Company Group
generally); provided that, notwithstanding anything to the contrary in the
foregoing, you shall only have “Good Reason” to terminate employment following
the applicable entity’s failure to remedy the act which is alleged to constitute
“Good Reason” within fifteen (15) business days following such entity’s

- 2 -



--------------------------------------------------------------------------------



 



receipt of written notice from you specifying such act, so long as such notice
is provided within thirty (30) business days after such event has first
occurred.
          (f) You acknowledge and agree that the payments and benefits described
in this Letter Agreement will be the only such payments and benefits you are to
receive as a result of your termination of employment and you agree you are not
entitled to any additional payments, rights or benefits not otherwise described
in this Letter Agreement (other than any payments, rights or benefits under the
Amended and Restated Limited Liability Company Agreement of the Company, as it
may be further amended from time to time). You hereby acknowledge and agree that
you are not eligible to be a participant in any severance or retention plan of
any entity that is a member of the Company Group.
     2. Severability; Applicable Law.
          (a) The provisions of this Letter Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision hereof shall not affect
the validity or enforceability of the other provisions hereof.
          (b) This Letter Agreement and any dispute hereunder shall be
construed, interpreted and governed in accordance with the laws of the State of
New York without reference to rules relating to conflicts of law.
     3. Entire Agreement; Amendment.
          (a) This Letter Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
written or oral agreements concerning such subject matter (including, for the
avoidance of doubt, Section 9 of the Restrictive Covenant Agreement), except
that Sections 1 - 8 of the Restrictive Covenant Agreement and any provisions
related thereto shall continue to apply and are hereby made a part of this
Letter Agreement by reference.
          (b) This Letter Agreement may only be amended or modified by a written
agreement executed by you and the Company (or any of its respective successors).
     4. Compliance with IRC Section 409A. This Letter Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted accordingly. References under this Letter
Agreement to your termination of employment shall be deemed to refer to the date
upon which you have experienced a “separation from service” within the meaning
of Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of your separation from service with all entities that are
members of the Company Group you are a “specified employee” as defined in
Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder or payable under any other compensatory arrangement
between you and any member of the Company Group as a result of such separation
from service is necessary in order to prevent any accelerated or

- 3 -



--------------------------------------------------------------------------------



 



additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
until the date that is six months following your separation from service (or the
earliest date as is permitted under Section 409A of the Code), at which point
all payments deferred pursuant to this Section 4 shall be paid to you in a lump
sum and (ii) if any other payments of money or other benefits due to you
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For
purposes of Section 409A of the Code, each payment made under this Letter
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.
     5. No Set Off; Mitigation. You shall not be required to mitigate damages
with respect to the termination of your employment with the Company Group under
this Letter Agreement by seeking other service or otherwise, and, unless
expressly provided for herein, there shall be no offset against amounts due to
you under this Letter Agreement on account of subsequent service.
     6. Assignment. This Letter Agreement and all of your rights and obligations
hereunder shall not be assignable or delegable by you. Any purported assignment
or delegation by you in violation of the foregoing shall be null and void ab
initio and of no force and effect. No rights or obligations of the Company under
this Letter Agreement may be assigned or transferred by the Company without your
prior written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger, consolidation or other similar transaction in
which the Company is not the continuing entity or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company. Upon any such assignment or transfer, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such assignee or transferee.
     7. Counterparts. This Letter Agreement may be executed in counterparts and
by fax or pdf.

- 4 -



--------------------------------------------------------------------------------



 



     If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

                          FXCM HOLDINGS, LLC    
 
               
 
      By:     /s/ Robert Lande                               Name: Robert Lande
            Title: Chief Financial Officer    
 
               
Accepted and Agreed
               
 
               
  /s/ David Sakhai
                                 

[Signature Page — Severance Protection Agreement]

 